Citation Nr: 0810152	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-08 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a ruptured quad tendon of the left knee.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel






INTRODUCTION

The veteran served on active duty from April 1969 to December 
1971, December 1990 to May 1991, and September 2001 to August 
2002.  The veteran had additional service in the Mississippi 
Army National Guard from November 1980 to January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran was originally scheduled for a local hearing at 
the RO in July 2006.  He was unable to attend the hearing and 
asked that it be rescheduled.  The hearing was rescheduled 
for September 11, 2006, and notice was provided in July 2006.

The evidence of record shows that the veteran failed to 
report for his scheduled hearing in September 2006.  He has 
not asked that it be rescheduled.

The veteran also requested that he be afforded a Travel Board 
hearing before a Veterans Law Judge when he submitted his 
substantive appeal in March 2006.  The veteran was scheduled 
for a hearing in February 2007.

The veteran submitted a statement in February 2007 wherein he 
withdrew his request for a Travel Board hearing.  He asked 
that his claim be decided based on the evidence of record.  
The Board finds that the veteran's request for a Travel Board 
has been withdrawn and will conduct its appellate review 
based on the evidence of record.  38 C.F.R. § 20.704(e) 
(2007).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.



REMAND

The veteran suffered an injury to the quadriceps tendon of 
the left leg while serving on active duty for training in 
August 2001.  He was given orders to active duty for the 
period from September 2001 to August 2002 to provide for the 
necessary treatment and rehabilitation of his injury.  The 
veteran received his surgery and follow-on treatment from the 
Tupelo Orthopedic Clinic as indicated in their records for 
the period from August 2001 to September 2002.

The veteran submitted his claim for VA disability 
compensation in September 2003.  He was granted service 
connection for residuals of a ruptured quad tendon of the 
left knee in July 2004.  He was given a 10 percent disability 
evaluation.  The RO rated the disability by using Diagnostic 
Code 5259.  This diagnostic code is used to evaluate 
disabilities involving symptomatic removal of semilunar 
cartilage.  38 C.F.R. § 4.71a (2007). 

The veteran was afforded a VA examination in July 2004.  He 
was noted to have active range of motion for the left knee of 
5 to 95 degrees and passive motion from 0 to 110 degrees.  
There was no obvious degenerative pathology on x-rays of the 
left knee.  The examiner noted that there was obvious atrophy 
of the quadriceps muscle.  The examiner also said that there 
was significant disability in the left knee with a marked 
loss of strength.  

The veteran's 10 percent disability evaluation was maintained 
by way of a rating decision dated in August 2004.  The same 
diagnostic code was used to evaluate the veteran's 
disability.

The Board has reviewed the service medical records (SMRs), to 
include the Tupelo clinic records, and the July 2004 VA 
examination report for evidence of an impairment related to 
the cartilage of the left knee.  The evidence does not 
reflect such impairment.  The evidence appears to reflect a 
disability more closely related to a muscle injury, to 
include a loss of strength, limitation of motion, and 
atrophy.  

As the last VA examination was conducted in July 2004, a new 
examination is required to assess the current level of 
disability.  The examination will also provide for an 
opportunity to have the examiner detail the characteristics 
of the veteran's disability and to state whether any 
cartilage impairment is involved or if the disability can be 
characterized as a muscle injury.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
him for his left knee disability since 
September 2003.  After securing the 
necessary release(s), the RO should 
obtain those records that have not been 
previously secured.  

2.  The veteran should be afforded an 
examination to determine the nature and 
severity of his service-connected left 
knee disability.  The claims folder must 
be made available to the examiner, in 
conjunction with the examination.  All 
necessary tests should be conducted which 
the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner is requested to identify if 
the veteran's disability involves any 
impairment of the cartilage of the left 
knee.  The examiner is further requested 
to state if the veteran's disability 
involves any muscle group(s) of the left 
leg.  If so, the examiner is requested to 
identify the muscle group(s) involved in 
addition to the other information 
required by the examination.  The 
examiner should provide a complete 
rationale for any opinion expressed.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal, 
to include consideration of a different 
diagnostic code in evaluating the 
veteran's disability.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


